Citation Nr: 0840490	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  05-26 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a left hip 
disorder.  

3.  Entitlement to service connection for a left leg 
disorder.  

4.  Entitlement to service connection for a left ankle 
disorder.  

5.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.  

6.  Entitlement to service connection for a bilateral forearm 
disorder.  

7.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and L.M.


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to July 
1981.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from August 2004 and June 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  In the August 2004 decision, the RO 
denied the veteran's claim for service connection for a 
bilateral forearm condition.  In the June 2005 decision, the 
RO denied the veteran's claims for service connection for 
peripheral neuropathy of the left lower extremity, back, left 
hip, left leg, and left ankle conditions, and TDIU.  

In August 2007, the veteran and her sister, "L.M.", 
testified before the undersigned Veterans Law Judge during a 
personal hearing at the RO.  A transcript of that hearing is 
of record.  




FINDINGS OF FACT

1.  A disorder of the veteran's back did not have onset 
during active service, arthritis of the veteran's back did 
not manifest within one year of separation from active 
service, and a current disorder of the veteran's back is not 
otherwise etiologically related to the veteran's service.  

2.  The veteran does not have a disorder of the left hip that 
had onset during active service or is otherwise etiologically 
related to the veteran's service.  

3.  The veteran does not have a disorder of the left leg that 
had onset during active service or is otherwise etiologically 
related to the veteran's service.  

4.  The veteran does not have a disorder of the left ankle 
that had onset during active service or is otherwise 
etiologically related to the veteran's service.  

5.  The veteran does not have peripheral neuropathy of the 
left lower extremity that had onset during active service; 
peripheral neuropathy of the left lower extremity did not 
manifest within one year of separation from active service, 
and the veteran does not have peripheral neuropathy of the 
left lower extremity otherwise related to her active service.  

6.  The veteran does not have a disability of her forearms.  

7.  The veteran's service-connected disabilities do not 
render her unable to secure or follow a substantially gainful 
occupation.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).  

2.  The criteria for service connection for a left hip 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  

3.  The criteria for service connection for a left leg 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  

4.  The criteria for service connection for a left ankle 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  

5.  The criteria for service connection for peripheral 
neuropathy of the left lower extremity have not been met.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).  

6.  The criteria for service connection for a bilateral 
forearm disorder have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  

7.  The criteria for a total disability evaluation based on 
individual unemployability due to service- connected 
disabilities have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 4.3, 3.340, 3.341, 4.16, 4.19 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including arthritis and organic 
diseases of the nervous system, may be presumed to have been 
incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A.  §§ 1101, 1112, (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.307, 3.309 (2007).

The veteran's claims for service connection for back, left 
hip, left leg, and left ankle disorders as well as for 
peripheral neuropathy of the left lower extremity are all 
tied together.  Essentially, she claims that these conditions 
derive from lifting heavy objects during service, resulting 
in injury to her back with radiculopathy and pain radiating 
into her left hip and left lower extremity.  

In arguing that this disorder manifested during service, the 
veteran points to reports during service of low back and 
right lower extremity symptoms, mischaracterizing those 
symptoms as being of her "left" leg and hip.  

Service treatment records document January 1975 and July 1975 
reports of back ache and pain radiating into the veteran's 
right leg.  The veteran reported that these symptoms were 
associated with her menstrual periods but she reported that 
the symptoms also occurred mid cycle.  In July 1975, straight 
leg raising was negative to 90 degrees bilaterally, motor 
strength was normal, there was no low back tenderness but the 
veteran had four plus tenderness over the right ischial 
tuberosity and pain radiating down the right thigh.  The area 
was injected with xylocain with good relief of symptoms.  

July 1975 x-rays of the veteran's lumbar spine showed 
endplate deformities of L1 and T12.  Otherwise the veteran's 
lumbar spine was normal.  

The veteran continued to complain of symptoms of the 
lumbosacral spine but contended that the symptoms were absent 
during a recent pregnancy.  Physical examination In January 
1977 revealed marked tenderness of a notable lesion inscribed 
in the antrum of the vagina and areas of involvement to 
include the S2 and S3 dermatomes of the back of the leg and 
the perivaginal areas.  All symptoms during service were from 
the low back to the right buttock and leg.  Service treatment 
records are absent for symptoms involving the veteran's left 
hip or left lower extremity.  

A VA general medical examination was conducted in July 1989 
with regard to claims unrelated to her current claim for a 
back disability.  Neurological examination of her extremities 
was normal with normal strength and sensation throughout, and 
2 plus reflexes.  She reported symptoms involving her right 
hand at that time but had no reported symptoms of her lower 
extremities or back, providing evidence against her claim at 
this time.  

September 2002 VA outpatient treatment notes document that 
the veteran was working and going to night school working on 
a master's degree.  She had no complaints other than noting 
that she had gained weight.  November 2002 treatment notes 
document the veteran's report that she had developed pain in 
her lower left extremity after climbing stairs two weeks 
earlier.  She also reported that she had pain and/or 
paresthesias in her right thigh.  She denied trauma and 
reported no history of similar pain in the past.  This is the 
first report of lower left extremity symptoms of record.  

In June 2004, the veteran reported left leg sciatica.  She 
described this as numbness in the anterior area of her left 
thigh and that this had been present for the past one and 
one-half years.  This is evidence against her claims because 
this report tends to show that the veteran's current 
disability had onset approximately two decades after 
separation from service.  This shows that the veteran did not 
have the current disability of her back and left lower 
extremity during service and that any pain involving her back 
and right lower extremity had long since resolved.  

In an October 2004 letter, the veteran stated that she had 
reported severe pain in her left leg in 1975 while stationed 
at Scott Air Force base.  She stated that tests were run and 
that she began to receive "Depo" shots.  She also reported 
that this pain continued from 1975 until the current time.  

The Board finds that this is not an accurate account of the 
veteran's service history.  Rather the history shows that the 
veteran had pain radiating into her right lower extremity, 
not her left lower extremity.  In an October 1975 service 
treatment note the pain was described as radiating from the 
low back into the right hip and leg.  In a January 1977 
service treatment note the pain was described as radiating 
from the pelvic area.  Clinicians first thought that the pain 
was due to nerve damage secondary to nerve block induced 
during childbirth in 1970.  Vaginal examination revealed a 
lesion the anterior superior aspect of the vagina.  Palpation 
of the area resulted in pains similar to those experienced 
while standing - burning, painful sensation in the posterior 
aspect of the right thigh.  

As between the veteran's current report of left leg symptoms 
in service and the well documented service records reporting 
right leg symptoms, the Board finds the reports in the 
service records more probative.  See Curry v. Brown, 7 Vet. 
App. 59 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the veteran).  

Service treatment records show that the veteran was admitted 
to the Scott Air Force base medical center where she 
underwent a lumbosacral workup which revealed a normal 
lumbosacral spine.  Vaginal examination revealed the notable 
lesion with areas of involvement to include that of the S2, 
S3 dermatomes on the back of the leg and perivaginal area 
with point tenderness over the posterior gluteal area.  She 
was scheduled for follow up for excision of vaginal mass.  A 
final diagnosis was hyperesthesia of the right posterior 
aspect, possible secondary to traumatic pudendal block with 
first childbirth, and, vaginal mass of unknown etiology.  Of 
note is that the veteran's first childbirth was in 1970, 
prior to service.  

Excision of the vaginal mass took place in February 1977.  
The mass was connective tissue and skeletal muscle containing 
endometriosis.  She was started on depo provera injections 
for ovarian suppression.  

This evidence shows that the veteran had neurological 
symptoms of her right lower extremity during service, not her 
left.  Further, these symptoms were attributed not to a 
spinal disorder but rather to a mass or an anesthetic nerve 
block from prior to service with no actual disability of the 
spine or right lower extremity, but involvement of the nerves 
affecting her right lower extremity.  

An August 2004 magnetic resonance imaging study (MRI) of the 
veteran's lumbar spine revealed multi-level degenerative disc 
disease and disc bulges from T10 downwards, slight to mild 
spinal canal stenosis most prominent at L3-4, then L2-3, and 
L4-5, and small broad based central disc herniation at L3-4.  

In November 2006, VA afforded the veteran an examination of 
her spine.  The examiner indicated that he had reviewed the 
veteran's claims file and he discussed in detail the service 
medical records regarding her low back and right lower 
extremity symptoms.  He also documented the veteran's 
reported history of her current low back and left lower 
extremity symptoms.  This included that one day six years 
earlier the veteran began noticing increased back pain and 
the following day she could not get out of bed.  She 
explained that she had then come to the emergency room at the 
VA hospital and received an injection in her left buttock for 
pain relief.  She reported that following that injection she 
had numbness in her left anterior thigh down to the knee and 
the pain had subsided but the numbness remained.  She also 
reported that three years ago she had a return of acute back 
pain with difficulty getting out of bed and that this more 
severe back pain had continued to the present.  She described 
the pain as radiating from her low back down to her left 
ankle.  

The examiner reported that subsequent diagnostic studies 
showed evidence of left peroneal neuropathy and possible 
radiculopathy symptoms.  This examiner diagnosed the veteran 
with degenerative spondylosis of the lumbar spine.  

In discussing the veteran's service medical history, the 
examiner noted that the findings on the military x-ray in 
1975, of vertebral endplate deformity of L1 and T12 were not 
seen on the current x-rays.  This, he stated, indicated that 
those changes were a growth change which disappeared with 
time.  

Significantly, the examiner opined that the veteran's current 
disorder of multilevel degenerative disc disease, with 
radiating leg pain, has occurred since the veteran left the 
military and is an aging change.  Referring to the time 
interval from leaving the military until the onset of 
symptoms, the examiner opined that the veteran's military 
condition service did not cause her current spinal condition.  

He explained that the veteran's current spinal condition is 
degenerative in nature and not related to any finding when 
she was in the military.  He concluded that the veteran's 
current disorder affecting her thoracic and lumbar spine and 
the problems affecting her left leg, are not caused by, nor 
are they linked to a maturation of any findings noted while 
the veteran was in service.  

No competent evidence of record provides a nexus between the 
veteran's current back and left lower extremity disorder and 
his service.  

Associated with the claims file are letters from "J.R.R.", 
the veteran's sibling, and "A.L.C.", the veteran's son.  
J.R.R. reports that she had to transport the veteran to Scott 
Air Force base for medical treatment from 1975 to 1977, and 
J.R.R. identified the veteran's left leg and 'female 
problems' as the cause for that treatment.  A.L.C., reports 
that the veteran often had to see a physician regarding her 
leg, but he does not specify which leg was symptomatic.  
During the August 2007 hearing, the veteran's sister, L.M. 
testified that the veteran complained of back pain at the 
time of her separation from active service.  Hearing 
transcript at 4.  

These reports are consistent with the service treatment 
records in that the reports document that the veteran had 
back pain during service.  However, as explained below, this 
case turns on whether the veteran's current back pain and 
left leg symptoms are etiologically related to her back pain 
and right leg symptoms suffered during service.  

The Board finds that this testimony and these letters are not 
evidence of such a relationship.  

Although the veteran and her relatives have asserted that she 
suffered from her current symptoms since service, the Board 
finds the documented medical evidence more probative on this 
matter.  From her separation from service in 1981 till her 
first report of low back symptoms in 2002, more than two 
decades elapsed.  This is evidence against a finding of 
continuity of symptomatology of her low back pain since 
service.  In rendering a determination on the merits of a 
claim, the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity.  Savage v. Gober, 
10 Vet. App. 488, 496 (1997).  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history in determining if service-connection is 
warranted, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).  

Although the veteran suffered right lower extremity and low 
back/pelvic symptoms during service, those symptoms were 
addressed during service by the excision of her vaginal mass.  
She had no left lower extremity symptoms during service.  Her 
spine was found to be normal during service, with the 
exception of endplate abnormalities which the examiner 
explained, in the November 2006 examination report, were 
developmental and no longer are present.  

Finally, any arthritis of the veteran's spine, or for that 
matter, of her left lower extremity or hip, did not manifest 
within one year of separation from service.  Therefore, the 
presumptive provisions for chronic diseases are not for 
application.  

In short, the veteran had different pathology during service, 
than she has now, and different symptoms (involving a 
different lower extremity) than she has now.  There is every 
indication that the veteran's symptoms during service 
resolved following excision of the vaginal mass and that her 
current symptoms are unrelated to her inservice symptoms.  

The Board finds that the service medical records, the post 
service medical records, and, in particular, the opinion of 
the medical professional who examined the veteran in November 
2006, outweigh the reports of the veteran and her relatives 
as to a nexus between her current low back and left lower 
extremity symptoms and her low back/ pelvic pain and right 
lower extremity symptoms during service.  The examiner's 
report is more in line with the rest of the evidence of 
record than the accounts of the veteran and her relatives.  
This is particularly true given that the veteran's current 
back and left lower extremity symptoms are attributed to 
degenerative disc disease of her spine and her spine and she 
had no degenerative disc disease of the spine during service.  

As the preponderance of the evidence of record is against a 
finding that there is a nexus between the veteran's current 
low back and left lower extremity and her service, her claim 
must be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  

Forearm disorder

Service treatment records are absent for any evidence of a 
disorder of the veteran's forearms.  

Additionally, the record is absent for any evidence that the 
veteran currently has a forearm disorder or any pathology of 
her forearms.  

The Board notes that service connection was established for 
right and left carpal tunnel syndrome in an August 1989 
rating decision.  These disabilities have been evaluated 
under 38 C.F.R. § 4.124a, Diagnostic Code 8515 for partial 
paralysis of the median nerves.  A July 1989 VA general 
medical examination report indicates that the veteran had 
wrist and hand symptoms that were expected to continue 
indefinitely.  

In her April 2004 claim, the veteran requested a higher 
evaluation for what she described as her bilateral hand 
condition.  She also stated "I also get pain up both 
forearms (I wish to open a new claim for this condition)."  
Her claim for service connection for a bilateral forearm 
disorder amounts to a claim for pain radiated from her hands 
or wrists.  Thus, the claim itself is evidence against 
granting service connection for a forearm disorder because, 
as best, she is asserting pain radiating from a disability 
for which service connection has already been established.  

In July 2004, VA afforded the veteran a peripheral nerve 
examination with regard to her carpal tunnel syndrome.  
During the examination the veteran reported swelling, pain, 
and that her hands were numb in the morning upon awakening 
but that after she shakes her hands upon arising the numbness 
disappears for the remainder of the day.  After physical 
examination, the examiner stated that the veteran's chronic 
pain appeared to be more of an arthritic etiology as opposed 
to a neurologic etiology.  He reasoned that an arthritic 
etiology was more likely because numbness is the hallmark of 
carpal tunnel syndrome and the veteran's numbness occurred 
only upon arising.  Significantly, the examiner stated that 
the medical literature did not support a finding that the 
veteran's arthritis was correlated with her carpel tunnel 
syndrome.  

There are no findings that the veteran has arthritis of her 
forearms.  From the July 2004 examination report it appears 
that the veteran has arthritis of her hands.  Assuming, 
arguendo, that she does have arthritis of her forearms, such 
does not warrant service connection.  There is no evidence of 
arthritis during service or within one year of separation 
from service.  Hence, the presumptive provisions for 
arthritis are not for application.  

There is no evidence of record favorable to a grant of 
service connection for a forearm disorder.  Indeed, there is 
no medical evidence of record that the veteran has a forearm 
disorder.  Absent proof that the veteran has the claimed 
disability, there can be no valid claim for service 
connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As no 
evidence of record shows that the veteran currently has a 
disability of the forearms, her claims must be denied.

The Board finds that the service and post-service medical 
records provide evidence against this claim, outweighing the 
veteran's statements.  All evidence shows that the veteran 
has non-service connected arthritis of the hands resulting in 
pain.  At most, that pain radiates into her forearms.  Even 
if her service-connected carpal tunnel syndrome causes the 
radiated pain, such does not result in a separate disability 
of the forearms but is merely a symptom of her carpal tunnel 
syndrome for which she is already compensated.  Absent any 
showing of an additional disability of the veteran's 
forearms, service connection on any basis is not warranted.  
Cf. Ross v. Peake, 21 Vet. App. 528, 532 (2008) (explaining 
that by definition, "secondary service connection requires 
the incurrence of an additional disability" (emphasis in the 
original)).  

Because the evidence of record is overwhelmingly against the 
veteran's claim for service connection for a bilateral 
forearm disorder, her claim must be denied.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).  

TDIU

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service- connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2008).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
Disabilities resulting from common etiology or a single 
accident, (3) Disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) Multiple injuries incurred in 
action, or (5) Multiple disabilities incurred as a prisoner 
of war.  Id.  

Service connection has been established for left carpal 
tunnel syndrome and right carpal tunnel syndrome, each rated 
as 10 percent disabling for a combined evaluation for 
compensation purposes of 20 percent disabling.  Disability 
ratings assigned for these disabilities do not meet the 
requirements set out in 38 C.F.R. § 4.16(a).  However, the 
Board has reviewed whether evaluations are warranted for the 
veteran's carpal tunnel syndrome, which would allow for 
application of 38 C.F.R. § 4.16(a)  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

The Board has considered whether the veteran's service- 
connected disabilities warrant "staged ratings", that is, 
separate ratings for separate periods of time based on the 
facts found.  See Hart v. Mansfield, 21 Vet. App. 505, 509 
(2007).  The Board finds that the veteran's right and left 
carpal tunnel syndrome are appropriately rated as 10 percent 
disabling for all periods of time on appeal.  

In determining the appropriate rating criteria for the 
veteran's service-connected carpal tunnel syndrome, the Board 
notes at the outset that there is no diagnostic code directly 
on point.  When an unlisted condition is encountered, it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.

The disability in question is rated by analogy under 38 
C.F.R. § 4.124a, Diagnostic Code 8515, for paralysis of the 
median nerve.  The Board has reviewed other diagnostic codes 
and finds this to be the clearly most appropriate code.

Because the veteran is right-hand dominant, her right CTS is 
rated as impairment of the major extremity and her left CTS 
is rated as impairment of the minor extremity.  38 C.F.R. § 
4.69 (2008).

Complete paralysis of the median nerve, with the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normally, considerable atrophy of the muscles 
of the thenar eminence, the thumb in the plane of the hand 
(ape hand); pronation incomplete and defective, absence of 
flexion of index finger and feeble flexion of middle finger, 
cannot make a fist, index and middle fingers remain extended; 
cannot flex distal phalanx of thumb, defective opposition and 
abduction of the thumb at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances, is rated 70 
percent disabling if of the major side and 60 percent if of 
the minor side.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

Severe incomplete paralysis of the median nerve is rated 50 
percent disabling if of the major side and 40 percent if of 
the minor side.  Id.  

Moderate incomplete paralysis of the median nerve is rated 30 
percent disabling if of the major side and 20 percent 
disabling if of the minor side.  Id.  

Mild incomplete paralysis of the median nerve is rated 10 
percent disabling, regardless of which side is affected.  Id.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  

In July 2004, the veteran underwent a VA examination to 
determine the extent of her carpal tunnel syndrome.  This 
included a review of her claims file by the examiner.  The 
veteran reported chronic daily pain of both hands but that 
she has numbness of her hands only upon arising in the 
morning, after which she does not suffer from numbness for 
the rest of the day.  Physical examination showed normal 
appearing hands with no evidence of synovitis, edema, 
erythema, or heat.  There were mild Heberden nodes present 
but no gross deformities of the digits, no atrophy of the 
thenar or hypothenar muscles, and no interosseous atrophy.  
Grip strength was 4 plus out of 5, bilaterally.  She has 
adequate pinch of the thumb and index finger and was able to 
oppose her thumb to all the remaining digits bilaterally.  
Phalen test and Tinel were negative.  Neurovascular status 
was intact.  

The examiner stated that the veteran's daily chronic pain was 
not the result of her carpal tunnel syndrome, but rather the 
result of arthritis not related to her carpal tunnel 
syndrome.  He explained that carpal tunnel syndrome was 
characterized by numbness and the veteran's numbness and 
explained that the veteran's numbness occurred only upon 
arising in the morning.  From this, the examiner inferred 
that the veteran's carpal tunnel syndrome was not productive 
of the chronic pain.  

Given that the only symptom attributed by the medical 
professional to the veteran's carpal tunnel syndrome is early 
morning numbness, these disabilities more nearly approximate 
mild incomplete paralysis of the median nerve than moderate 
incomplete paralysis of the median nerve.  Therefore, the 
Board finds that her service-connected disabilities are 
properly evaluated at 10 percent for right carpal tunnel 
syndrome and 10 percent for left carpal tunnel syndrome.  

Where the percentage requirements of 38 C.F.R. § 4.16(a) are 
not met, entitlement to a TDIU on an extraschedular basis may 
be considered when the veteran is unable to secure or follow 
a substantially gainful occupation by reason of service- 
connected disabilities, and consideration is given to the 
veteran's background including his employment and educational 
history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2008).

In order to be granted a TDIU, the veteran's service-
connected disabilities, alone, must be sufficiently severe to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  In determining whether unemployability 
exists, consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but not to the veteran's age or to any impairment caused by 
nonservice- connected disabilities.  38 C.F.R. §§ 3.341, 
4.16, 4.19.  

Analysis under 38 C.F.R. § 4.16(b) in this case amounts to 
determining whether the veteran's service-connected 
disabilities render her unable to secure or follow a 
substantially gainful occupation.  The Board finds that this 
is not the case.  

In a writing received by VA in May 2004, the veteran stated 
that she had once worked as a beautician, could not work as a 
beautician any longer due to the pain in her hands, had been 
retrained as a teacher, and was finding it difficult to 
obtain employment due to her disability.  This is evidence 
only that the veteran cannot, at least by her account, work 
as a beautician.  This is not evidence that her carpal tunnel 
syndrome makes her unable to secure and follow any 
substantially gainful occupation.  This is particularly true 
given the veteran's level of education.  

Also of record is a letter signed by the veteran's VA primary 
care physician, dated in August 2004, in which the physician 
stated that the veteran was being treated for a back 
condition and was unable to work at that time.  This is 
evidence against the veteran's claim for a TDIU because this 
evidence tends to show that, to the extent that the veteran 
is unemployed due to medical reasons, the medical reasons 
have to do with her nonservice-connected back disorder; not 
her service- connected bilateral carpal tunnel syndrome.  

September 2002 VA outpatient treatment notes document that 
the veteran was working and going to night school to attain a 
master's degree at that time.  March 2004 VA treatment notes 
document the veteran's report that she had earned a masters 
degree but had been laid off from her teaching job the 
previous July.  She reported that she had applied for a 
substitute teaching job.  June 2004 VA treatment notes 
document the veteran's report that she was laid off from her 
job over the past three to four months.  

These treatment notes are found by the Board to provide 
evidence against the veteran's claim.  Her characterization 
of having been "laid off" from her teaching job is evidence 
that her employment was not terminated due to disability 
resulting from her carpal tunnel syndrome, or, for that 
matter, for any disability.  Indeed, these reports are 
evidence that no medical condition prevented the veteran from 
securing and following a substantially gainful occupation.  

In that regard, the veteran stated that she had been laid off 
from her job as a teacher but that she was seeking a job as a 
substitute teacher.  This is evidence that even the veteran 
did not believe she was unable to secure and follow a 
substantially gainful occupation because, had this been the 
case, it would make little sense to continue to seek 
employment.  

During the July 2004 VA examination of her carpal tunnel 
syndrome, the veteran reported that when her teaching 
occupation had required a lot of chalkboard writing she had 
assigned this writing task to her students.  She explained 
that her hands became painful on extended writing.  As 
explained above, the examiner attributed this pain to other 
than her service-connected disability.  Regardless, this is 
not evidence that the veteran's carpal tunnel syndrome 
rendered her unable to secure and follow any substantially 
gainful occupation, only that she needed to make some 
adjustments in her work because of pain in her hands.  This 
report provides evidence against her claim for a TDIU.  

In this regard, it is important for the veteran to understand 
that any compensable service connected evaluation indicates 
some limitation of function,  but not necessarily 
"unemployability". 

In a November 2004 letter, the veteran contended that she had 
lost her job because she can not work because of severe back 
and leg pain.  

This statement is more evidence that any inability to work 
for medical reasons is due to nonservice-connected 
disability, not her service-connected carpal tunnel syndrome.  

A January 2005 determination of the Social Security 
Administration (SSA) indicates that the veteran was 
considered disabled for SSA purposes since August 2003, with 
a primary diagnosis of discogenic and degenerative disorders 
of the back and a secondary diagnosis of essential 
hypertension.  These records provide evidence against the 
veteran's claim as the records indicate that the veteran is 
not unable to secure and follow a substantially gainful 
occupation due to her service connected disabilities, but 
rather, due to nonservice-connected disabilities.  

There is no evidence of record that the veteran is unable to 
secure and follow a substantially gainful occupation due to 
her carpal tunnel syndrome.  The Board has also considered 
the veteran's employment history and education.  By her own 
account she has worked in more than one field.  Also by her 
own account she has attained a significant level of 
education, earning a graduate degree.  While the veteran may 
have some difficulty writing for an extended period due to 
pain of her hands, and wrists, including radiated pain into 
her forearms, medical evidence of record shows that this pain 
is not due to a service-connected disability.  

In short all evidence of record is against a grant of a TDIU.  
Hence the veteran's claim for a TDIU must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service 
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the instant case, the veteran was not provided notice as 
to how VA assigns disability ratings and effective dates in 
the event that a claim establish service connection is 
granted.  However, neither the RO nor the Board has granted 
service connection for any of the disabilities on appeal for 
which service connection was sought.  Nor, for that matter, 
has the RO or the Board granted a TDIU.  Therefore, no 
disability rating or effective date will be assigned.  In 
short, as neither the RO nor the Board reaches the downstream 
elements of a disability rating and effective date for any of 
the conditions for which service connection was sought, nor 
reaches the downstream element of an effective date for a 
TDIU, the absence of notice as to these downstream elements 
amounts to harmless error.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

A claim for a TDIU a claim for an increased rating.  See Ross 
v. Peake, 21 Vet. App. 528, 532 (2008) (citing Wood v. 
Derwinski, 1 Vet. App. 367 (1991) for holding that an 
application for unemployability compensation was an 
application for "increased compensation").  However, the 
criteria for a TDIU are not specified in diagnostic codes, 
but rather are specified in 38 C.F.R. § 4.16.  Thus, notice 
tailored to a claim for a TDIU is notice of the requirements 
for substantiating a claim for a TDIU as provided in 
38 C.F.R. § 4.16.  

VA's remaining VCAA duty to notify was satisfied by way of a 
letters sent to the veteran in April 2004, September 2004, 
and January 2005, that fully addressed all three notice 
elements.  The April 2004 letter informed the veteran of what 
evidence was required to substantiate the claim for service 
connection for a bilateral forearm condition and of the 
veteran's and VA's respective duties for obtaining evidence.  
This letter was sent to the veteran prior to the initial 
unfavorable decision on the claim by the RO.  

The September 2004 letter informed the veteran of what 
evidence was required to substantiate the claims for service 
connection for back, left hip, left leg, left ankle, and 
peripheral neuropathy of the lower extremities.  This letter 
also informed the veteran of the veteran's and VA's 
respective duties for obtaining evidence.  The letter was 
sent to the veteran prior to the initial unfavorable decision 
on these claims by the RO.  

The January 2005 letter informed the veteran of what evidence 
was required to substantiate the claim for a TDIU and of the 
veteran's and VA's respective duties for obtaining evidence.  
The letter was sent to the veteran prior to the RO's initial 
unfavorable decision on the claim for a TDIU.  

Also of record is a letter sent to the veteran in January 
2008.  That letter was sent to an address that the Board does 
not find of record.  That notice was returned to VA from the 
U.S. Postal Service.  Hence, this letter is meaningless.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, VA treatment records, and, from the Social Security 
Administration (SSA), medical and administrative records 
regarding the veteran's claim for SSA disability benefits.  
The service treatment records include records of treatment at 
Scott Air Force Base Medical facilities for back pain, a 
vaginal mass, right leg pain, and endometriosis.  An 
opportunity for the veteran to set forth her contentions was 
provided during the hearing before the undersigned Veterans 
Law Judge.  

Appropriate examinations were afforded the veteran in July 
2004 and November 2006.  The July 2004 examination addressed 
all of the veteran's service- connected disabilities and thus 
sufficiently addressing her claim for a TDIU.  Similarly, 
this examination addressed the veteran's claim for service 
connection for a bilateral forearm disorder because, by the 
veteran's own account, this consisted of pain radiated from 
her hands and wrists to her forearms.  The November 2006 
examination was sufficient with regard to her claims for 
service connection for a back disorder and for disorders of 
her lower extremities.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).



ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


